Citation Nr: 0330246	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  94-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On February 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If these records are not already 
contained within the claims files, 
please furnish the veteran the release 
of information forms in order to obtain 
the records of treatment that she 
received from a physician in Keene, New 
Hampshire in 1963; her hospitalization 
for an attempted suicide in 1970 
treatment that she received from Dr. 
Maurice Small in Concord, New Hampshire 
in 1978; the Mental Health Center in 
Houston, Texas in 1983; Dr. Swindell in 
Keene, New Hampshire in 1984; a 
physician in Keene, New Hampshire in 
1987; and the Mental Health Center in 
St. Augustine, Florida in 1988, and any 
other pertinent records not previously 
submitted, to include all current VA 
and private records. 
 
When the veteran responds, obtain 
records from each health care provider 
that she identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide her appeal without these 
records unless she is able to submit 
them.  Allow an appropriate period of 
time within which to respond. 

2.  If these records are not already 
contained within the claims files, 
obtain the veteran's complete clinical 
records for any psychiatric treatment 
received at the Daytona Outpatient 
Clinic Mental Health Day Treatment 
Program and all records from the VA 
Medical Center in Gainesville, Florida 
since September 11, 2001.  

3.  Thereafter, please make the 
necessary arrangements for the veteran 
to be evaluated by a VA psychologist 
followed by an examination by a VA 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include post-
traumatic stress disorder.  Ensure that 
the claims folder is made available to 
the examiners prior to the examination.  
Ask the examiners to indicate in their 
reports that all records, including the 
extensive treatment records furnished 
by the Social Security Administration, 
have been reviewed.  All indicated 
tests are to be conducted.  Following 
the evaluations it is requested that 
the VA psychiatrist render an opinion 
as to whether it is as likely as not 
that that any acquired psychiatric 
disorder diagnosed is related to the 
veteran's military service.  Please 
inform the psychiatrist that the basis 
for the opinion must be included in the 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





